Citation Nr: 0522978	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus based 
on exposure to herbicides.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for diabetes mellitus.  The Board remanded the 
claim to the RO in August 2004 for further development and 
consideration.


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran served one year in the Republic of Korea, 
apparently from December 1967 to December 1968, and was a 
member of the 6th Battalion, 37th Field Artillery at Camp 
Pelham; he did not serve in the Republic of Vietnam.

3.  The evidence does not indicate the veteran was exposed to 
herbicide agents during his military service.

4.  The veteran's diabetes mellitus did not originate in 
service and is not otherwise causally related to his military 
service, including exposure to herbicide agents.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As already alluded to, there was a significant change in the 
law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in May 2002, prior to the November 
2002 RO decision being appealed.

According to the VCAA, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  Although the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession pertaining to his 
claim, this is nonprejudicial.  The RO has consistently 
requested that he provide information pertaining to his 
claim.  There are no outstanding records to obtain.  When he 
has provided information about where he was treated for his 
condition, the VA has obtained said records.  He submitted VA 
and United States Department of Defense (DOD) documents 
pertaining to the spraying of herbicides in Korea, which note 
that veterans who served in specified units near the areas of 
the spraying are entitled to presumptive service connection 
for diabetes mellitus, as well as additional argument 
regarding why he is entitled to the benefit requested.  
Therefore, the net result is that he has been provided with 
every opportunity to submit evidence and argument in support 
of his claim.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  And he recently indicated in June 2005, following 
completion of the development requested in the Board's August 
2004 remand, that he wanted his case returned to the Board 
for adjudication (without waiting for the 60-day grace period 
to submit additional evidence in response to the June 14, 
2005, supplemental statement of the case (SSOC), to expire).

Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume his VCAA notice is inadequate.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-30 (2005) 
(if VA fails to inform the veteran regarding what information 
and evidence is necessary to substantiate the claim, VA must 
demonstrate there was clearly no prejudice to him based on 
any failure to give such notice).  The Court went on to hold 
in Mayfield that an error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim for 
service connection for diabetes mellitus.  The RO, pursuant 
to the Board's remand, attempted to obtain records to 
determine whether herbicide spraying occurred near the base 
where the veteran was stationed in Korea.  And for the 
reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  For these reasons, further VCAA 
notice is not required.

II.  Factual Background

The veteran entered the military in October 1966.  His 
service medical records do not contain any findings, 
complaints or treatment of diabetes mellitus.  He served one 
year in Korea as a member of the 6th Battalion, 37th Field 
Artillery at Camp Pelham.  He did not serve in Vietnam.  He 
was discharged from the military in October 1969.  

VA medical records indicate the veteran received a diagnosis 
of diabetes mellitus in 1999 with associated numbness and 
tingling in his hands and feet, controlled by dieting.  He 
underwent a VA Agent Orange protocol examination in 
November 2000.  He stated that he was stationed at the 38th 
parallel in Korea from December 1967 to December 1968.  He 
acknowledged that he had no direct handling of Agent Orange 
and was unsure as to any exposure.  Blood tests revealed 
elevated blood sugar and a new elevation in alkaline 
phosphatase.  The pertinent diagnosis was diabetes mellitus.

The veteran requested service connection for diabetes 
mellitus in April 2002.  He stated that he served with 6th 
Battalion, 37th Field Artillery at Camp Pelham, Korea, from 
December 1967 to December 1968, and drove trucks very close 
to the demilitarized zone (DMZ).  He stated that the grass 
and bushes in that area were always brown.  He believes that 
he was exposed to Agent Orange at that time and that it 
caused his diabetes mellitus, as no member of his family has 
ever had this condition.  In support of his claim, he 
submitted articles noting that VA and DOD have indicated that 
Agent Orange was sprayed near the DMZ in 1968 to 1969 and 
that service members who were stationed near this area in 
specified units at the time are entitled to presumptive 
service connection for diabetes mellitus.

And as mentioned, the Board remanded this case to the RO in 
August 2004, via the Appeals Management Center (AMC), to 
obtain the veteran's service personnel records and to contact 
the appropriate organizations in order to determine whether 
his unit in Korea was located in the vicinity of where VA and 
DOD have acknowledged Agent Orange spraying occurred.

The response to this inquiry indicates there is no evidence 
in the records searched that the veteran was in the vicinity 
where the Agent Orange spraying in question occurred.

III.  Governing Laws, Regulations and Legal Analysis

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
contracted or an injury sustained in the line of duty while 
in the military.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was present 
or diagnosed during service, but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).



In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., the dioxin in Agent 
Orange).  38 C.F.R. § 3.307(a) (2004).  Prior law required 
that the veteran have a disease listed at 38 C.F.R. § 
3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  The change in the law 
eliminating this requirement reversed the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116 
(West 2002).  Furthermore, the diseases listed under this 
section will be service connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
DMZ.  The DOD has confirmed that Agent Orange was used from 
April 1968 through July 1969 along the DMZ.  DOD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  The size of the treated area 
was a strip 151 miles long and up to 350 yards wide from the 
fence to north of the "civilian control line."  There is no 
indication that herbicide was sprayed in the DMZ, itself.

Herbicides were applied through hand spraying and by hand 
distribution of palletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate the effects 
of spraying were sometimes observed as far as 200 meters 
downwind.  Both the 2nd and 7th Infantry Divisions of the 
United States Army had elements in the affected area at the 
time Agent Orange was being used.  Field artillery, signal 
and engineer troops also were supplied as support personnel 
to various elements of those Infantry Divisions during the 
time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21- 1MR, 
Part VI, Chapter 2, Section B.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("the VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



The veteran asserts he is entitled to presumptive service 
connection for diabetes mellitus because he claims he was 
exposed to herbicides while he was stationed at Camp Pelham, 
Korea, from December 1967 to December 1968.  Although there 
is no evidence in the record of direct exposure to 
herbicides, as discussed above, in certain circumstances VA 
will presume exposure.

With regard to the veteran's service in Korea, there is no 
evidence in the record that he was exposed to herbicides.  He 
was not stationed in a unit specified by the DOD to have been 
in the areas near the DMZ where herbicides were used between 
1968 and 1969.  The RO obtained information noting that Camp 
Pelham was located 8 miles from the DMZ.  And pursuant to the 
Board's August 2004 remand, a search for military records to 
determine whether herbicide spraying occurred near Camp 
Pelham yielded negative results.  So there is no basis to 
presume herbicide exposure while the veteran was stationed at 
Camp Pelham in Korea from December 1967 to December 1968.

Although the veteran has provided competent medical evidence 
that he currently suffers from diabetes mellitus, there still 
is no objective evidence suggesting that he was exposed to 
Agent Orange in service.  And as a layman, he cannot 
establish such exposure himself.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).



The record indicates the veteran was first diagnosed with 
diabetes in 1999, so some 30 years after his separation from 
military service.  There is also no indication he experienced 
any signs or symptoms of diabetes during his military service 
or within one year following his separation from active duty.  
So obviously, given these facts, there is no basis to 
establish direct service connection.  See, e.g., Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (discussing what type 
of evidence is needed to show chronicity of disease or injury 
in service or continuity of symptomatology after discharge).

So for these reasons, the claim for service connection for 
diabetes mellitus must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


